   Case 1:20-cr-00236-WFK Document 1 Filed 07/02/20 Page 1 of 4 PageID #: 1




SK:ALK
F. #2020R00577
                                                                 ^ JUL 0 2 2020 -k
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                 long island offjce
                                       X


UNITED STATES OF AMERICA                              I N DICTMENT


      - against -                                                      20 236
                                                     (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2),
RIK WASHINGTON,                                       924(d)(1) and 3551          T. 21,
                                                      U.S.C., § 853(p); T. 28,
                        Defendant.                     U.S.C,, § 2461(c))

                                       X
                                                                                  AMONJ.
THE GRAND JURY CHARGES:

                                                                                 LEVY,MJ.
                        FELON IN POSSESSION OF A FIREARM

              1.     On or about May 24,2020, within the Eastern District ofNew York,

the defendant RIK WASHINGTON,knowing that he had previously been convicted in a

court of a crime punishable by a term ofimprisonment exceeding one year, did knowingly

and intentionally possess in and affecting commerce a firearm, to wit: a Ruger .45 caliber

pistol bearing serial number 663-78217.

              (Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 3551 et seq.l

                        CRIMINAL FORFEITURE ALLEGATION


              2.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,

Section 2461(c), which require the forfeiture of any firearm or ammunition involved in or

used in any knowing violation of Title 18, United States Code, Section 922 or Section 924,
   Case 1:20-cr-00236-WFK Document 1 Filed 07/02/20 Page 2 of 4 PageID #: 2




including but not limited to: one Ruger .45 caliber pistol bearing serial number 663-78217,

together with a magazine and ammunition, seized on or about May 24, 2020, in Brooklyn,

New York.


              3.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
   Case 1:20-cr-00236-WFK Document 1 Filed 07/02/20 Page 3 of 4 PageID #: 3




it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                 A TRUE BILL




                                                                 FOREPERSON



       RICHARD P. DONOGHUE
       UNITED STATES ATTORNEY
       EASTERN DISTRICT OF NEW YORK



By:
       Assistant U.S. Attorney
                  Case 1:20-cr-00236-WFK Document 1 Filed 07/02/20 Page 4 of 4 PageID #: 4

F. U 2020R00577

FORM DBD-34           No.
JUN.85


                              UNITED STATES DISTRICT COURT

                                            EASTERN District of NEW YORK

                                                    CRIMINAL DIVISION


                                     THE UNITED STATES OF AMERICA
                                                               VS.




                                                       RIK WASHINGTON,

                                                                                    Defendant.


                                                     INDICTMENT

                         (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(d)(1) and3551
                                   T. 21, U.S.C., § 853(p); T. 28, U.S.C,, § 2461(c))

                             A true bill.                  _



                                                                                        Foreperson



                       Filed in open court this                      day,

                       of                         A.D.20


                                                                                             Clerk




                       Bail, $



                               Anna L. Karamigios,Assistant U,S, Attorney (718)254-6225
